Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in support of the claims as amended overcome the previous rejections and place the case in condition for allowance.
The Examiner notes while the claims do not require per se “closed-cell foam” or other closed cell porous material, nor prohibit per se open celled foam or open-celled porous material, they do require “the density has a lower density than grease and is elastically deformable so as to change the volume thereof according to only an internal pressure of the interior space.” Paragraph [0032] of the instant application provides as a non-exhaustive alternative to “a sponge having closed pores” that “a sponge having continuous pores and applying processing, such as coating, for occluding the pores on the surface” can be used. It should be reiterated that an open-celled foam or other continuously porous material, if it has not undergone some sort of coating, occluding, sealing, etc., would most likely not meet this claim limitation as an open-celled material open to the interior space of the housing would not change volume when an internal pressure of the interior space increased. Additionally, such an open-celled material, if allowed to be filled with the grease, likely would not have a density lower than grease unless the actual density of the material itself - without the benefit of empty (or air filled, etc) cells- was lower than grease. 
The application claims “the housing has an accommodation space for accommodating the spacer in a compressed state and the spacer is kept immobile in the accommodation space due to an elastic force thereof.” The Examiner notes that “a compressed state” is understood to require more than a mere nominal amount of compression. For example, while a piece of compressible foam set on a 
The closest prior art is Hoecht (US 5,018,407, cited in grounds for rejection in previous office action. See previous rejection for more details). Hoecht discloses a gearbox having gears (including 43, 59) rotated by a motor (39), a housing (80) sealed by a seal member (96) and having an interior space filled with grease (C7/L15-17) for lubricating the gears, a spacer (52) partially occupying the interior space of the housing, the spacer having a lower density than grease (C1/L30-45). However, Hoecht is silent to “the housing has an accommodation space for accommodating the spacer in a compressed state and the spacer is kept immobile in the accommodation space due to an elastic force thereof”. In Fig. 4, there is at least clearance seen above spacer 52 in the vertical direction. Plugs 41 and 42 would keep the spacer from moving much in the circumferential direction, but it is not clear that the spacer 52 is completely immobilized in all directions as required by the BRI -e.g. the spacer 52 appears to be able to move in a vertical direction. Fig. 4 does not per se show a gap between space 52 and the sleeve 30 of the housing; but while the spacer 52 may contact the sleeve 30 of the housing, and such contact may result in a nominal amount of compression and a nominal amount of elastic force which arises between any two objects when they make contact with the bare minimum amount of force, Hoecht does not disclose an elastic force due to compression of the spacer preventing any movement. Paragraph [0029] of the instant application states that “As a result [of the spacer being immobilized by an elastic restoring force thereof due to be being in a compressed state], a fixing means, such as screws, for fixing the spacer 9 to the housing 6 is not needed, thus making it possible to simplify the housing 6 and to simplify the assembly work.” While it might be reasonable to propose modifying Hoecht such that the spacer is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658